DETAILED ACTION
Claims 1-16 and 26-31 are pending. Claims 17-25 are canceled. Claims 26-31 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/21 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-10 of remarks, filed on 12/23/2020, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Kimba Dit Adamou et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2019/0053170, Lee hereinafter) in view of Kimba Dit Adamou et al. (US2020/0245295, Kimba Dit Adamou hereinafter).
As to claim 1: Lee discloses a user equipment (UE) for bandwidth part (BWP) activation and deactivation (see at least paragraph [0108], activate or deactivate the DL/UL bandwidth parts), the UE comprising baseband circuitry that includes: 
a radio frequency (RF) interface (see at least paragraph [0062], RF module 135); and 
one or more processors (see at least paragraph [0062], microprocessor) configured  to: receive radio resource control (RRC) connection setup message via the RF interface (see at least paragraphs [0042], [0108], receiving RRC signaling); 
trigger the timer for the BWP in response to detection of an event associated with an access node after the BWP has been activated (see at least paragraphs [0114]-[0119], and [0126], the UE starts or restarts the timer only for the BWP status change. BWP status change is interpreted as an event where bandwidth parts is switched to another BWP by a gNB.).
Lee does not explicitly disclose wherein the RRC connection setup message includes an expiration time of a timer for a BWP as a BWP configuration parameter; and configure the timer for the BWP according to the RRC connection setup message. 
However Kimba Dit Adamou discloses wherein the RRC connection setup message includes an expiration time of a timer for a BWP as a BWP configuration parameter (see at least paragraphs [0067]-[0069], The base station issues configuration information of the resource of the BWP to the terminal where configuration information includes: timing duration (or expiration) of a timer which is carried by RRC message.); and configure the timer for the BWP according to the RRC connection setup message (see at least paragraphs [0067]-[0069], The terminal starts an activation timer (or configuring the timer) in a case that the terminal receives the command for deactivating the uplink and downlink of the BWP issued by the base station.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement start a timer for BWP, as taught by Kimba Dit Adamou into the invention of Lee in order to achieve the state control of the BWP, improving the communication process, and guaranteeing the reliability of network communication (paragraph [0101]).
As to claim 2: Lee and Kimba Dit Adamou disclose the UE as claimed in claim 1. Lee does not explicitly disclose wherein the one or more processors of the baseband circuitry are further configured to configure the expiration time of the timer for the BWP according to the BWP configuration parameter included in the RRC connection setup message. 
However Kimba Dit Adamou discloses wherein the one or more processors of the baseband circuitry are further configured to configure the expiration time of the timer for the BWP according to the BWP configuration parameter included in the RRC connection setup message (see at least paragraphs [0067]-[0069], The base station issues configuration information of the resource of the BWP to the terminal where configuration information includes: timing duration (or expiration) of a timer which is carried by RRC message.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement start a timer for BWP, as taught by Kimba Dit Adamou into the invention of Lee in order to achieve the state control of the BWP, improving the communication process, and guaranteeing the reliability of network communication (paragraph [0101]).
As to claim 3: Lee and Kimba Dit Adamou disclose the UE as claimed in claim 1. Lee further discloses wherein the one or more processors of the baseband circuitry are further configured to: in response to receipt of a timer-start command from the RF interface, generate a confirmation of the timer-start command, send the confirmation to see at least paragraphs [0070], [0126], start or restart the timer). 
As to claim 5: Lee and Kimba Dit Adamou disclose the UE as claimed in claim 1. Lee further discloses wherein the one or more processors of the baseband circuitry are further configured to trigger the timer for the BWP in response to detection of an event that there is data scheduled in the BWP (see at least paragraph [0129], the UE transmits the PHR MAC CE to a network (S905).). 
As to claim 6: Lee and Kimba Dit Adamou disclose the UE as claimed in claim 5. Lee further discloses wherein the one or more processors of the baseband circuitry are further configured to restart the timer when it is determined that there is data transmission in the BWP before the timer expires (see at least paragraph [0129], the UE transmits the PHR MAC CE to a network (S905).). 
As to claim 7: Lee and Kimba Dit Adamou disclose the UE as claimed in claim 5. Lee further discloses wherein the one or more processors of the baseband circuitry are further configured to deactivate the BWP when it is determined that there is no data transmission in the BWP before the timer expires (see at least paragraph [0122], the UE deactivates the active BWP and activates the new BWP autonomously.). 
Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2019/0053170, Lee hereinafter) in view of Kimba Dit Adamou et al. (US2020/0245295, Kimba Dit Adamou hereinafter) and further in view of Takeda et al. (US2020/0252180, Takeda hereinafter).
As to claim 4: Lee and Kimba Dit Adamou disclose the UE as claimed in claim 3. Lee and Kimba Dit Adamou do not explicitly disclose wherein the one or more processors of the baseband circuitry are further configured to deactivate the BWP when it is determined that there is no data transmission in the BWP before the timer expires.
However Takeda discloses wherein the one or more processors of the baseband circuitry are further configured to deactivate the BWP when it is determined that there is no data transmission in the BWP before the timer expires (see at least paragraphs [0101], the BWP can be deactivated earlier than a case of using a timer. In a case that a data channel (for example, a PDSCH and/or a PUSCH) is not scheduled in an activated BWP (DL BWP and/or UL BWP) for a certain time period, the user terminal may deactivate the BWP.). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement deactivation of a BWP when no data channel is scheduled, as taught by Takeda into the invention of Lee and Kimba Dit Adamou in order to reduce overhead associated with deactivation control (paragraph [0109]).
As to claim 8: Lee and Kimba Dit Adamou disclose the UE as claimed in claim 1. Lee and Kimba Dit Adamou do not explicitly disclose wherein the one or more processors of the baseband circuitry are further configured to configure a timer for a control resource set (CORESET) to serve as the timer for the BWP, the CORESET included in the BWP.
see at least paragraph [0040], the CORESET configuration information may indicate at least one of frequency resources (for example, the number of RBs), time resources (for example, a starting OFDM symbol number), a time length (duration), a cycle (for example, a monitor cycle per CORESET), and the like of each CORESET.). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CORESET as timer, as taught by Takeda into the invention of Lee and Kimba Dit Adamou in order to reduce overhead associated with deactivation control (paragraph [0109]).
As to claim 9: Lee and Kimba Dit Adamou disclose the UE as claimed in claim 8. Lee and Kimba Dit Adamou do not explicitly disclose wherein the one or more processors of the baseband circuitry are further configured to: in response to receipt of a timer-start command from the RF interface, generate a confirmation of the timer-start command, send the confirmation to the RF interface, and trigger the timer for the CORESET after the CORESET has been activated. 
However Takeda discloses wherein the one or more processors of the baseband circuitry are further configured to: in response to receipt of a timer-start command from the RF interface, generate a confirmation of the timer-start command, send the confirmation to the RF interface, and trigger the timer for the CORESET after the see at least paragraph [0055], DL BWP #2 is activated with detection of the DCI for DL BWP #2 in a CORESET in DL BWP #1 as a trigger).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement CORESET as timer, as taught by Takeda into the invention of Lee and Kimba Dit Adamou in order to reduce overhead associated with deactivation control (paragraph [0109]).

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464